SENTENCIA
Mediante el presente recurso se solicita de este Tribunal la revocación de una sentencia emitida por el Tribunal de Apelaciones, mediante la cual este último modificó y así confirmó un dictamen del Tribunal de Primera Instancia que había declarado “no ha lugar” una demanda sobre in-terdicto presentada por la aquí peticionaria, Asociación de Propietarios de Playa Húcares, Inc. La allí demandante, aquí peticionaria, solicitó al foro primario que le prohibiera a los demandados recurridos contravenir ciertas servidum-bres en equidad. Se confirma la sentencia recurrida.
HH
El 3 de octubre de 1990 se otorgó ante el notario Francisco Alonso Rivera la Escritura Núm. 260 sobre Constitu-*256ción de Condiciones Restrictivas de Uso y Limitaciones so-bre la Construcción y Declaración de Derechos. El 29 de octubre de 1990, ésta se presentó en el Registro de la Pro-piedad de Humacao y se inscribió el 13 de febrero de 1991, en el Folio 205 del Tomo 181, Finca Núm. 365. Mediante esta escritura, el desarrollador y dueño del proyecto creó unas servidumbres en equidad gravando la finca matriz, de la cual se segregaron ciento treinta solares que compo-nen la Urbanización Mansiones de Playa de Húcares (Ur-banización) en Naguabo, Puerto Rico. De esta forma, im-puso sobre los ciento treinta solares unas restricciones de uso y limitaciones sobre la construcción. Además, se creó la Asociación de Propietarios de Playa de Húcares, Inc. (Aso-ciación) para cumplir con las obligaciones, las responsabi-lidades y los mandatos delegados, para el beneficio de los propietarios y residentes de la Urbanización^1)
En lo pertinente, se constituyeron las servidumbres en equidad siguientes:
LIMITACIONES SOBRE LA CONSTRUCCIÓN
(a) Aprobación: Toda construcción que se realice en este pro-yecto en primer lugar deberá cumplir con la reglamentación que para un distrito de zonificación R-l, requiere la Adminis-tración de Reglamentos y Permisos y las agencias guberna-mentales concernidas, así como del comité de Arquitectura de la Asociación de Propietarios de Playa Húcares y obtener sus respectivas aprobaciones.
(c) Área de Construcción: Las edificaciones a construirse se-rán de tipo residencial teniendo como área de piso básica de mil quinientos (1,500) pies cuadrados, mínimo.
LIMITACIONES DE USO
(a) Uso: Los solares del proyecto serán con fines residenciales exclusivamente. No se permitirán el uso comercial o para ser-vicios profesionales.
*257(c) Arrendamiento: En caso que algún propietario desee alqui-lar su propiedad deberá ser con un término no menor de una semana.(2)
También, mediante esta escritura se creó un Comité de Control Arquitectónico. En cuanto a su creación, propósito y composición, se expresó lo siguiente:

Comité de Control Arquitectónico

(A): La compareciente por la presente crea un comit[é] con el propósito de reglamentar las edificaciones, cambios estructu-rales, modificaciones, alteraciones, estructuras con fines resi-denciales o con fines comunales, la creación de áreas recreati-vas, el desarrollo de los mismos en cuanto a ornamentación y plantación.
(B) Composición: El comité se conocerá como “Comité de Control Arquitectónico”, el cual será compuesto de no menos de tres miembros, preferiblemente ingenieros [o] arquitectos, los cuales crear[á]n unas directrices que sirvan de guías para las edificaciones, residencias privadas, las de uso común y las públicas. La compareciente una vez nombrados los miembros circular[á] sus nombres y direcciones entre los propietarios e indicar[á] en d[ó]nde deberán radicarse los planos para su aprobación.
(C) Una vez radicad [o] s los planos con el comité éstos deberán dentro de los próximos treinta (30) días evacuar un resultado. Si el resultado fuese adverso al propietario éste podrá recurrir a la Junta en plen[o] donde expondrá sus razones, [sic] la de-cisión de la Junta será final.(3)
El 12 de julio de 1992 la Asociación promulgó y adoptó el Reglamento de Propietarios de Playa Húcares Inc., el cual fue ratificado en la misma fecha mediante asamblea extraordinaria.!4) En el referido reglamento, se adoptaron textualmente las condiciones restrictivas de uso y las limi-taciones sobre la construcción, contenidas en la escritura constitutiva de servidumbres en equidad.!5)
El 4 de junio de 1999, mediante una escritura pública sobre compraventa, otorgada ante el notario público Raúl *258Maldonado Vázquez, el Sr. Luis F. Rodríguez Ramos y su esposa, la Sra. Jazmín Saldivar Alejandro (esposos Rodrí-guez-Saldivar), adquirieron el solar marcado como C-42 de la Urbanización. Posteriormente, el 25 de enero de 2001, la Administración de Reglamentos y Permisos (A.R.Pe.), le otorgó a los esposos Rodríguez-Saldivar permiso de uso para una vivienda unifamiliar de dos plantas, la cual se construyó en él solar C-42 de la Urbanización.(6)
El 29 de marzo de 2001 los esposos Rodríguez-Saldivar presentaron ante A.R.Pe. los planos de construcción de una vivienda familiar, al nivel del sótano de la residencia, que sería ubicada en el solar C-42 de la Urbanización. El 30 de marzo de 2001 la Junta de Directores de la Asociación ce-lebró una reunión para escoger las posiciones directivas dentro de la nueva Junta. Surge de la minuta de esta re-unión, que en esta misma fecha se reactivó el Comité Central Arquitectónico de la Asociación para trabajar con las nuevas construcciones. No obstante, no surge de la minuta que se circularon los nombres y las direcciones de los inte-grantes de ese comité ni que se hubiese especificado dónde se presentarían los planos para su aprobación.!7)
El 2 de abril de 2001 A.R.Pe. autorizó el permiso de construcción relacionado a los planos presentados por los esposos el 29 de marzo de 2001, y lo expidió el 1 de mayo del mismo año. El 5 de julio de 2001 A.R.Pe. aprobó un permiso de uso para una vivienda al nivel del sótano, loca-lizada en la estructura construida por los esposos Rodríguez-Saldivar. Dicho permiso fue expedido el 10 de julio de 2001.
Inconforme con la construcción realizada por los esposos Rodríguez-Saldivar y por el uso al que fuera destinada la residencia, el 7 de agosto de 2001 la Asociación presentó una demanda sobre entredicho provisional, interdicto pre-liminar y permanente, contra los esposos Rodríguez-Saldivar. En síntesis, la Asociación alegó que los esposos *259Rodríguez-Saldivar no cumplieron con los reglamentos vi-gentes de la Asociación al no haber sometido los planos de la estructura a su Comité Central Arquitectónico para su revisión y aprobación, y al utilizar la propiedad para arrendar un apartamento, contrario a las condiciones res-trictivas de uso (servidumbres en equidad), constituidas mediante la Escritura Núm. 260 de 3 de octubre de 1990, antes mencionada.!8)
Por su parte, los esposos Rodríguez-Saldivar contesta-ron la demanda e incoaron una reconvención contra la Asociación. Alegaron que ni en la escritura pública de cons-titución de servidumbres en equidad ni en el Reglamento de Propietarios de Playa Húcares Inc. surgía restricción alguna que les impidiera la construcción de una segunda unidad de vivienda y su arrendamiento. También alegaron que, al momento de obtener los permisos de A.R.Pe. para la construcción y el uso de su propiedad, el Comité Central Arquitectónico era inexistente e inoperante, y que las en-miendas al reglamento de la Asociación, las cuales se apro-baron el 26 de agosto de 2001 y que prohibían el arrenda-miento de una segunda planta de vivienda, eran nulas, ya que no podían modificar, enmendar o revocar ninguna de las cláusulas de la escritura constitutiva de las restriccio-nes en equidad. Finalmente, alegaron que las enmiendas al reglamento, aprobadas el 26 de agosto de 2001, no se les podían aplicar retroactivamente.
Tras varios incidentes procesales, se llevó a cabo la con-ferencia con antelación al juicio. Luego que las partes ma-nifestaran en corte abierta la ausencia de controversia real sobre los hechos, el 24 de septiembre de 2002 el Tribunal de Primera Instancia se pronunció declarando “sin lugar” la demanda.!9) Determinó que: (1) de acuerdo con las res-tricciones en equidad y con el Reglamento de Zonificación *260de Puerto Rico/10) es permitida una segunda unidad de vi-vienda independiente en los solares de la Urbanización en cuestión; (2) no existía impedimento para que dicha unidad fuese arrendada, siempre y cuando cumpliese con el tér-mino establecido en la restricción en equidad;(11) (3) las en-miendas hechas al Reglamento de Propietarios de Playa de Húcares Inc. el 26 de agosto de 2001 no podían aplicarle retroactivamente a los demandados, y (4) al momento en que la parte demandada presentó sus planos ante A.R.Pe. para obtener los permisos correspondientes, el Comité Central Arquitectónico no estaba operando ni funcionando, por lo que no podía imputársele a los demandados su in-cumplimiento con las restricciones en equidad y con el re-glamento de la Asociación. (12) Finalmente, el foro primario ordenó al Comité Central Arquitectónico que aprobase los planos de construcción presentados por la parte deman-dada y le impuso a la Asociación las costas y los gastos del litigio.
Inconforme con tal dictamen, la Asociación acudió ante el anterior Tribunal de Circuito de Apelaciones mediante un recurso de apelación. El foro apelativo intermedio mo-dificó y, así modificada, confirmó el dictamen del Tribunal *261de Primera Instancia. Concluyó que la construcción al ni-vel del sótano, realizada por los apelados —los esposos Ro-dríguez-Saldivar— fue conforme a los parámetros exigidos por A.R.Pe., por lo cual no hacía falta ninguna aprobación ulterior por el Comité Central Arquitectónico de la Asociación.(13) Determinó específicamente lo siguiente:
En el caso de autos, la edificación hecha por los apelados cumplió con las exigencias mínimas que la ARPE impone a una zonificación R-l, ya que la construcción fue hecha en un terreno de 986.93 metros cuadrados (10,623 pies cuadrados), con un área bruta de piso de 237.01 metros cuadrados (2551.16 pies cuadrados). Esta área de construcción básica cumple con las restricciones establecidas en la servidumbre en equidad (el mínimo de 1,500 pies cuadrados). El apartamento al nivel de sótano tiene un área de superficie de 75.46 metros cuadrados (812.25 pies cuadrados), definitivamente esta es un área menor a los 1,500 pies cuadrados establecidos como mí-nimo en la servidumbre en equidad; no obstante, éste no es el área de superficie a examinar para determinar cuál es el área básica de construcción.
Los apelados consiguieron todos los permisos requeridos por las agencias gubernamentales para realizar la construcción. En ese momento el Comité Arquitectónico no estaba operante, razón por la cual, los apelados estaban imposibilitados de pre-sentar los permisos y los planos a dicho Comité. Por ende, no se puede penalizar a los apelados por la omisión o incumpli-miento de la Asociación, de las Restricciones en Equidad y en el Reglamento que ellos mismos están utilizando para atacar la construcción de los apelados. Es patente que la Asociación conocía de la deficiencia de sus alegaciones cuando reactivó el Comité el 30 de marzo de 2001 y realizó enmiendas al Regla-mento el 26 de agosto de 2001. Debido a lo anterior, el TPI evaluó los requisitos mínimos que impone la ARPE para apro-bar una construcción y a renglón seguido concluyó que los ape-lados habían cumplido con las exigencias de ley. La construc-ción realizada cumple con todos los parámetros establecidos por ley.(14)
La Asociación, inconforme con la decisión del foro inter-medio apelativo, acude ante nosotros mediante el presente recurso de certiorari. Alegó la comisión de los errores si-guientes:
*262Erró el Tribunal de Circuito de Apelaciones al concluir que la construcción de un apartamento en el sótano de una casa de dos pisos no viola la servidumbre en equidad operante en la Comunidad Playa Húcares.
Erró el Tribunal del Circuito de Apelaciones al concluir que la servidumbre en equidad operante permite el alquiler de un apartamento en el sótano de la casa.
Erró el Tribunal del Circuito de Apelaciones al concluir que la parte recurrida podía construir un apartamento en el sótano sin solicitar permiso del Comité de Arquitectura de Playa Húcares. Petición de certiorari, págs. 3-4.
Los recurridos sostienen haber cumplido fielmente con las servidumbres en equidad, pues ni de éstas ni del regla-mento surge que la intención del desarrollador fue prohibir que hubiese más de una unidad de vivienda por solar. Ade-más, añadió que aunque las residencias tenían que ser para fines residenciales exclusivamente, sí podían ser al-quiladas, pues así surge claramente de las servidumbres en equidad y del Reglamento de Propietarios, por lo que dicho arrendamiento no constituye un uso comercial. Res-pecto al requisito de presentar los planos ante el Comité Central Arquitectónico antes de presentarlos ante A.R.Pe., los recurridos alegaron que no los presentaron ante ese Comité porque éste no estaba en funcionamiento. También le imputó a la Asociación haber incumplido con su obliga-ción de circular entre los propietarios los nombres y las direcciones de los miembros del Comité, y el no haber es-tablecido guías ni parámetros de dónde presentar los pla-nos para aprobar las obras.(15)
H-i
Las servidumbres en equidad consisten de unas restric-ciones y condiciones, constituidas unilateralmente por el urbanizador, que limitan el uso de terrenos y edificaciones, operan para beneficio de los presentes y futuros propieta-rios, e imponen cargas o gravámenes especiales, como *263parte de un plan general para el desarrollo y la preserva-ción de una urbanización residencial.!16) Estas limitan las facultades de los futuros adquirentes.!17) En nuestra juris-dicción, las servidumbres en equidad se utilizan con fre-cuencia “para establecer restricciones a la propiedad a fin de asegurar que la configuración arquitectónica o urbanís-tica de un determinado proyecto privado se conserve den-tro de los parámetros establecidos”.!18) Se ha reconocido que las cláusulas restrictivas que gravan las urbanizacio-nes residenciales tienen como finalidad preservar el valor, la belleza, la comodidad y la seguridad del reparto residencial.!19) Esto es así, ya que éstas limitan las faculta-des de los futuros adquirentes de los solares y de las vi-viendas en cuanto a hacer obras nuevas, efectuar cambios en las ya hechas y delimitar los usos a los que puede ser destinada una propiedad.!20)
Para que las servidumbres en equidad sean válidas y eficaces, se requiere: (1) “que las limitaciones referidas sean razonables”; (2) “que se establezcan como parte de un plan general de mejoras”; (3) “que consten de forma espe-cífica en el título de la propiedad”, y (4) “que se inscriban en el Registro de la Propiedad”.!21) Por lo cual, para que una propiedad inmueble sea gravada válidamente me-diante una servidumbre en equidad, sus cláusulas restric-tivas deben constar en una escritura pública y, según men-*264donamos, debe inscribirse en el Registro de la Propie-dad.!22)
Las servidumbres en equidad son consideradas como un contrato entre las partes, ya sea porque éstas acuerdan gravar sus propiedades para delimitar su uso o el tipo de edificación que se puede efectuar sobre ellas, o porque quienes adquieren posteriormente la propiedad gravada, conociendo las restricciones inscritas en el Registro de la Propiedad, aceptan someterse a éstas.!23) Por lo cual, ad-quieren un rango de contratos privados de naturaleza real, ya que una vez son inscritas en el Registro de la Propiedad, constituyen derechos reales oponibles erga omnes que crean entre los predios afectados una relación de servi-dumbres recíprocas, puesto que cada lote o solar es predio dominante, a la vez que sirviente, con relación a los demás lotes o solares de la urbanización.!24)
Los dueños de predios sujetos a servidumbres en equi-dad pueden impedir violaciones a las limitaciones impues-tas y hacer efectivos sus derechos a través del recurso de interdicto.(25) Una vez reconocida la validez y vigencia de las cláusulas restrictivas de una servidumbre en equidad en un caso particular, “los tribunales deben hacer cumplir a cabalidad los propósitos del acuerdo al que las partes han aceptado someterse al adquirir la propiedad gravada”.(26) Esta norma persigue preservar la autonomía de la volun-tad de las partes, reflejada en las cláusulas restrictivas de la servidumbre en equidad. Por lo tanto, los tribunales no tienen facultad para obviar dicha voluntad por criterios ajenos a ésta, salvo que sea contraria a la ley, a la moral o *265al orden público.(27) Valga recordar que en el ámbito de las obligaciones y los contratos es doctrina fundamental que cuando los términos de un contrato son claros y no dejan lugar a dudas sobre la intención de los contratantes, no se recurrirá a reglas de interpretación, sino que se respetará el sentido literal de sus cláusulas.(28)
Las servidumbres en equidad pueden extinguirse o mo-dificarse en los casos siguientes:
(1) por acuerdo de los interesados; (2) por efecto del tiempo o por realizarse la condición si así se constituyeron; (3) por con-fusión; (4) por renuncia o abandono de los propietarios que reciben los beneficios de la servidumbre; (5) por expropiación forzosa si los gravámenes son incompatibles con el uso público del inmueble expropiado; y (6) cuando cambios radicales del vecindario no sólo hacen la restricción irrazonable y opresiva para el dueño del predio sirviente, sino también destruyen el valor que la restricción tenía para el dueño del predio domi-nante, por lo cual resulta imposible alcanzar los fines que per-seguía la servidumbre.(29)
H — I H-f
Nos corresponde determinar si el recurrido actuó con-forme a las servidumbres en equidad. Específicamente, si contravino las condiciones restrictivas al construir una se-gunda unidad de vivienda en el sótano de una casa de dos pisos; al hacer tal construcción sin solicitar el permiso del Comité Arquitectónico, y al arrendarla. Atenderemos los tres errores en conjunto.
El anterior Tribunal de Circuito de Apelaciones con-firmó la determinación del Tribunal de Primera Instancia, declarando así “sin lugar” la demanda de interdicto pre-sentado por la Asociación. Determinó que el recurrido no *266violó las servidumbres en equidad existentes. Le asiste la razón. Veamos.
Mencionamos que uno de los requisitos para que las ser-vidumbres en equidad sean válidas y eficaces es que se inscriban en el Registro de la Propiedad. Una vez inscritas, éstas les son oponibles a todos los futuros adquirentes. La persona interesada en adquirir una propiedad sujeta a unas servidumbres en equidad, está limitada a las restric-ciones inscritas. La parte recurrida adquirió una propiedad sujeta a ciertas servidumbres en equidad, y de los hechos que se desprenden de autos no surge que sus actuaciones violen las restricciones inscritas existentes.
En la escritura pública constitutiva de las servidumbres en equidad constan las limitaciones sobre la construcción, y de éstas no surge impedimento alguno que le prohibiese a los recurridos haber construido una segunda vivienda en el sótano de la casa de su propiedad. Sí le requería que la construcción cumpliese con la reglamentación que para un distrito de zonificación R-l exige A.R.Pe. y con unas medi-das específicas mínimas, mas no prohibía o restringía el derecho del propietario de construir una segunda vivienda en el sótano.(30) No surge de nuestro expediente que el de-sarrollador tuvo la intención de plasmar en la Escritura Pública Constitutiva de Servidumbres en Equidad que la definición o requisitos correspondientes a un distrito de zonificación R-l se congelaran de forma tal que operasen únicamente como prescribía el Reglamento de Zonificación al momento de constituirse tal documento público. Por el contrario, se desprende de la referida servidumbre en equi-dad que la intención del desarrollador fue que todo propie-tario tendría que "cumplir con la reglamentación que para un distrito de zonificación R-l, requiere la Administración de Reglamentos y Permisos y las agencias gubernamenta-les concernidas”.(31) Por lo tanto, tenían que cumplir con los *267requisitos que dispone A.R.Pe. y las agencias concernidas al momento de solicitar los permisos para la construcción.
Además de exigir los permisos correspondientes de A.R.Pe., las servidumbres en equidad requieren que el Co-mité Arquitectónico apruebe los planos de la construcción. Si bien es cierto que los recurridos no cumplieron con esta limitación, no se debió a un mero incumplimiento voluntario. Surge de autos que el Comité se reactivó el 30 de marzo de 2001, un día después que los esposos Rodrí-guez-Saldivar presentaran ante A.R.Pe. los planos de la vivienda al nivel del sótano. El Tribunal de Primera Ins-tancia determinó, como cuestión de hecho, que al momento de la reactivación del Comité no se circularon ni los nom-bres ni las direcciones de sus integrantes, ni las indicacio-nes de dónde presentar los planos para su evaluación.
La Asociación pretende que los propietarios de los sola-res en la Urbanización cumplan con presentar los planos para la aprobación del Comité Central Arquitectónico, cuando no se han ocupado de notificar quiénes lo compo-nen ni qué directrices o procedimiento deben seguir para cumplir con tal restricción. De notificarse los integrantes del comité y sus direcciones, y de establecerse ciertas directrices para el procedimiento de aprobación de planos, los propietarios de los solares de la Urbanización le ten-drán que dar cumplimiento. Por lo cual, no podemos obli-gar a los recurridos a cumplir con una servidumbre en equidad y de esta forma limitar su derecho propietario, cuando la entidad encargada de darle cumplimiento no ha cumplido con su responsabilidad.
En cuanto a las limitaciones de uso, surge que las ser-vidumbres en equidad permiten expresamente el arrenda-miento de las propiedades de la Urbanización. Los dueños pueden arrendar sus propiedades, siempre y cuando se uti-licen para fines residenciales exclusivamente y por un tér-mino no menor de una semana. No es correcto el plantea-miento de la peticionaria de que el alquiler que pretenden los recurridos está vedado por la servidumbre en equidad. *268El arrendamiento está permitido y la servidumbre en equi-dad no establece otras restricciones que las mencionadas.
Los recurridos alegan que enmiendas al reglamento de la Asociación, aprobadas el 26 de agosto de 2001, no son válidas. Estas enmiendas disponen que las edificaciones a construirse serán de tipo residencial unifamiliar, las cuales no podrán variarse por modificación o ampliación para des-tinarse a apartamentos de alquiler, y que sólo podrán ser alquiladas como una unidad de vivienda. Los recurridos argüyeron que la Asociación está impedida de modificar, enmendar o dejar sin efecto, mediante reglamento, las res-tricciones impuestas mediante la escritura pública, consti-tutiva de las servidumbres en equidad originales. Señala-ron que esta actuación es contraria a derecho. Tienen razón.
Tal como mencionamos en la parte expositiva del dere-cho aplicable al caso de autos, este Tribunal ha establecido las formas en que las servidumbres en equidad pueden mo-dificarse o extinguirse.(32) El mero hecho de enmendar un Reglamento de una Asociación de Propietarios, preten-diendo modificar unas servidumbres en equidad para limi-tar el derecho de propiedad de los residentes, no es una forma válida de alterarlas cuando éstas han sido constitui-das por escritura pública y están debidamente inscritas en el Registro de la Propiedad. Existe un derecho propietario reconocido en la Constitución del Estado Libre Asociado de Puerto Rico(33) y la Asociación no puede limitarlo o restrin-girlo a través de un reglamento.
Además, es un requisito que las servidumbres en equi-dad se inscriban en el Registro de la Propiedad para que de esta forma puedan ser oponibles a los propietarios presen-tes y futuros. Su inclusión y posterior alteración en un re-glamento no las convierte en un derecho real oponible erga omnes. No obstante, su cancelación en el Registro de la Propiedad requiere expreso consentimiento de todos los ti-*269tulares de los lotes o solares que habrán de resultar afec-tados por dicha cancelación.(34) Por lo tanto, las servidum-bres en equidad que se hayan constituido de forma válida y conforme a derecho sólo podrán ser modificadas según las seis formas antes citadas. La Asociación tendrá que actuar conforme a lo aquí expresado. Si la Asociación interesa mo-dificar las servidumbres en equidad, o restringirlas de al-gún modo, tendrá que ser por convenio de todos los propie-tarios y mediante una escritura pública, inscribible en el Registro de la Propiedad.
HH <¡
Concluimos que actuó correctamente el anterior Tribunal de Circuito Apelaciones al modificar y confirmar la de-terminación del foro primario. Los recurridos no han ac-tuado de forma alguna en contravención a las servidumbres en equidad existentes sobre la Urbanización Mansiones de Playa de Húcares. Confirmamos la sentencia recurrida.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton disintió con una opinión escrita, a la que se unió la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Rebollo López emitió una opinión de conformidad.
— O —

(1) Apéndice, págs. 33 y 96.


(2) Íd., págs. 31-34.


(3) Íd., págs. 39-40.


(4) Íd., págs. 42-55 y 97.


(5) Íd.


(6) Íd., pág. 57.


(7) Íd., pág. 157.


(8) Íd., págs. 21-22.


(9) Íd., págs. 95-106.


(10) Reglamento de Zoniñcación de Puerto Rico (Reglamento de Planificación Núm. 4 de la Junta de Planificación), Reglamento Núm. 6211, Departamento de Estado, 5 de noviembre de 2000, pág. 68. Este Reglamento dispone, en lo pertinente, lo siguiente:
“11.01 Propósitos del Distrito R-l-Este distrito se establece para clasificar te-rrenos para facilitar, según se justifique, las necesidades del crecimiento urbano en diferentes tipos de viviendas o para preservar el carácter residencial de áreas desa-rrolladas o que puedan desarrollarse en solares de novecientos (900) metros cuadra-dos o más.
“11.02 Usos en Distritos R-l
“1. Casas de una familia en solares con cabida de 900 metros cuadrados mínimo.
“2. Vivienda adicional en segunda planta ....”


(11) Tal como citamos anteriormente, las restricciones en equidad establecían que en caso de que algún propietario desease alquilar su propiedad, debería ser por un término no menor de una semana.


(12) El reglamento de la Asociación de Propietarios de Playa Húcares, Inc. (Aso-ciación) establece que los propietarios, antes de iniciar una construcción y previo a que se sometan los planos a la Administración de Reglamentos y Permisos (A.R.Pe.), deben obtener el visto bueno del Comité Central Arquitectónico.


(13) Apéndice, pág. 171.


(14) Íd., pág. 165.


(15) Todos los argumentos de los recurridos surgen del Alegato de la Parte Re-currida, presentado el 8 de diciembre de 2003.


(16) Residentes Parkville v. Díaz, 159 D.P.R. 374 (2003); Asoc. V. Villa Caparra v. Iglesia Católica, 117 D.P.R. 346 (1986).


(17) Asoc. V. Villa Caparra v. Iglesia Católica, supra.


(18) M.J. Godreau y A.I. García Saúl, Servidumbres y Conservación, 67 (Núm. 2) Rev. Jur. U.P.R. 249, 301 (1998), citado en Residentes Parkville v. Díaz, supra, pág. 384.


(19) Residentes Parkville v. Díaz, supra; Sands v. Ext. Sagrado Corazón, Inc., 103 D.P.R. 826 (1975).


(20) Íd.


(21) Residentes Parkville v. Díaz, supra, pág. 383; Asoc. Vec. Urb. Huyke v. Bco. Santander, 157 D.P.R. 521, 535 (2002); Asoc. V. Villa Caparra v. Iglesia Católica, supra.


(22) Residentes Parkville v. Díaz, supra.


(23) Íd.


(24) Íd; Asoc. V. Villa Caparra v. Iglesia Católica, supra.


(25) Íd.


(26) Residentes Parkville v. Díaz, supra, pág. 385.


(27) Art. 1207 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3372. Este artí-culo dispone lo siguiente: “Los contratantes pueden establecer los pactos, cláusulas y condiciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público.”


(28) Art. 1233 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 3471.


(29) Residentes Parkville v. Díaz, supra, pág. 383 esc. 4; Asoc. V. Villa Caparra v. Iglesia Católica, supra, pág. 354.


(30) Surge de los hechos mencionados que los recurridos le solicitaron a A.R.Pe. los permisos correspondientes, los cuales fueron otorgados.


(31) Apéndice, pág. 31.


(32) Véanse las págs. 265 y 266 de esta Sentencia.


(33) Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 280.


(34) J.R. Vélez Torres, Curso de derecho civil: los bienes y los derechos reales, 2da ed., Madrid, Offirgraf, 1997, T. II, pág. 417.